DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamataka (US 10,849,544).
Regarding claim 1:  Yamataka discloses a driver condition detecting device, comprising: a detector that detects an irregular posture of a driver in a driver’s seat of a vehicle based on an image captured by an image capturing device (5); and a determiner (100) that determines whether the irregular posture impedes the vehicle from traveling safely based on a condition concerning traveling of the vehicle acquired from the vehicle 
Regarding claim 12:  Yamataka discloses at least one notifier of the one or more notifiers is an audio block (10) disposed to a front of the driver’s seat, and the notification concerning the irregular posture is implemented by the audio block outputting a warning sound when it is determined that the irregular posture impedes the vehicle from traveling safely (col. 3, lines 42-44; col. 5, lines 41-46).
Regarding claim 20:  See claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamataka (US 10,849,544) in view of Matsushita et al. (US 10,120,378).
Regarding claim 11:  Yamataka does not disclose the tightening of the seatbelt.  Matsushita discloses a vehicle automated driving system comprising driver posture monitoring (col. 5, lines 58-66) and providing a seatbelt tightening to alarm the driver (col. 15, lines 21-32).  It would have been obvious before the effective filing date of the claimed invention to tighten the seatbelt as taught by Matsushita in a system as disclosed by Yamataka to physically and effectively alarm the driver of his/her driving posture.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamataka (US 10,849,544) in view of Aarts et al. (US 2019/0357834).
Regarding claim 13:  Yamataka does not disclose the audio block gradually raises a volume of the warning sound to output.  Aarts discloses the increasing of the volume [0040].  It would have been obvious before the effective filing date of the claimed invention to raise the audio volume as taught by Aarts in a system as disclosed by Yamataka to effectively brought attention to the driver.
Regarding claim 14:  Aarts discloses the illumination/blinking of the LED light of the wearable device [0040]; thus, the wearable device is within the interior compartment of the vehicle and it would obviously illuminate the interior compartment of the vehicle.
Regarding claim 15:  Aarts discloses the blinking of the LED light and would obviously increase the red tone of the emitted light [0040].

Regarding claim 17:  Aarts discloses the changing of the vehicle environment settings (e.g. colder air) [0011].
Regarding claim 18:  Aarts discloses the tactile device embedded in the steering wheel to provide feedback to the driver [0008].
Regarding claim 19:  Aarts discloses the notifier is a display for indicating irregular posture of the driver [0008].

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	-Ishibashi et al. (US 11,117,515) discloses monitoring system including detecting driver posture.
	-Agnew et al. (US 10,446,031) discloses a safety support for vehicle.
	-Katsumata et al. (US 10,949,688) disclose a monitor system for person in vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        10/22/21